

Exhibit 10.2
FARMER BROS. CO.
AMENDED AND RESTATED
2007 LONG-TERM INCENTIVE PLAN


FORM OF STOCK OPTION GRANT NOTICE
AND STOCK OPTION AGREEMENT


Farmer Bros. Co., a Delaware corporation (the “Company”), pursuant to its
Amended and Restated 2007 Long-Term Incentive Plan (the “Plan”), hereby grants
to the holder listed below (“Participant”), an option to purchase the number of
shares of the Company’s Stock set forth below (the “Option”). This Option is
subject to all of the terms and conditions as set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, which are incorporated herein by reference. Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Grant Notice and the Stock Option Agreement.
Participant:
 
 
Grant Date:
 
 
Exercise Price per Share:
 
$
Total Exercise Price:
 
$
Total Number of Shares Subject to the Option:
 
Expiration Date:
 
 
Type of Option:  
 
¨
Incentive Stock Option
¨
Non-Qualified Stock Option
 
 
 
Vesting:


 


[To be specified in individual agreements], subject to the acceleration
provisions set forth in the Stock Option Agreement.



By his or her signature, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement and this Grant Notice.
Participant has reviewed the Stock Option Agreement, the Plan and this Grant
Notice in their entirety, has had an opportunity to obtain the advice of counsel
prior to executing this Grant Notice and fully understands all provisions of
this Grant Notice, the Stock Option Agreement and the Plan. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator of the Plan upon any questions arising
under the Plan, this Grant Notice or the Stock Option Agreement. Participant
further agrees to notify the Company upon any change in the residence address
indicated below.
 
 
 
 
 
 
 
FARMER BROS. CO.
 
PARTICIPANT
By:
 
 
 
By:
 
 
Print Name:
 
 
 
Print Name:
 
 
Title:
 
 
 
Address:
 
 
Address:
 
20333 South Normandie Avenue
Torrance, California 90502
 
 
 
 
  







--------------------------------------------------------------------------------




EXHIBIT A
TO STOCK OPTION GRANT NOTICE


STOCK OPTION AGREEMENT


Pursuant to the Stock Option Grant Notice (“Grant Notice”) to which this Stock
Option Agreement (this “Agreement”) is attached, Farmer Bros. Co., a Delaware
corporation (the “Company”), has granted to Participant an option under the
Company’s Amended and Restated 2007 Long-Term Incentive Plan (the “Plan”) to
purchase the number of shares of Stock indicated in the Grant Notice.


ARTICLE I
GENERAL


1.1    Defined Terms. Capitalized terms not specifically defined herein shall
have the meanings specified in the Plan and the Grant Notice.


1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions of the Plan which are incorporated herein by reference.


ARTICLE II
GRANT OF OPTION


2.1    Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to the Company or a Parent or Subsidiary and for
other good and valuable consideration, effective as of the Grant Date set forth
in the Grant Notice (the “Grant Date”), the Company grants to Participant the
Option to purchase any part or all of an aggregate of the number of shares of
Stock set forth in the Grant Notice, upon the terms and conditions set forth in
the Plan and this Agreement. Unless designated as a Non-Qualified Stock Option
in the Grant Notice, the Option shall be an Incentive Stock Option to the
maximum extent permitted by law.


2.2    Exercise Price. The exercise price of the shares of Stock subject to the
Option shall be as set forth in the Grant Notice, without commission or other
charge; provided, however, that if this Option is designated as an Incentive
Stock Option, the price per share of the shares subject to the Option shall not
be less than the greater of (i) 100% of the Fair Market Value of a share of
Stock on the Grant Date, or (ii) 110% of the Fair Market Value of a share of
Stock on the Grant Date in the case of a Participant then owning (within the
meaning of Section 424(d) of the Code) more than 10% of the total combined
voting power of all classes of stock of the Company or any “subsidiary
corporation” of the Company or any “parent corporation” of the Company (each
within the meaning of Section 424 of the Code).


2.3    Consideration to the Company. In consideration of the grant of the Option
by the Company, Participant agrees to render faithful and efficient services to
the Company or any Parent or Subsidiary. Nothing in the Plan or this Agreement
shall confer upon Participant any right to (a) continue in the employ of the
Company or any Parent or Subsidiary or shall interfere with or restrict in any
way the rights of the Company and its Parents and Subsidiaries, which are hereby
expressly reserved, to discharge Participant, if Participant is an Employee, or
(b)  continue to serve as a member of the Board or shall interfere with or
restrict in any way the rights of the Company, which are hereby expressly
reserved, to discharge Participant in accordance with the Company’s Bylaws.


ARTICLE III
PERIOD OF EXERCISABILITY


3.1    Commencement of Exercisability


(a)    Subject to Sections 3.3 and 5.8, the Option shall become vested and
exercisable in such amounts and at such times as are set forth in the Grant
Notice.



A-1





--------------------------------------------------------------------------------



(b)    No portion of the Option which has not become vested and exercisable at
the date of Participant’s Termination of Employment or Termination of
Directorship shall thereafter become vested and exercisable, except as may be
otherwise provided in the Grant Notice, this Agreement, by the Administrator or
as set forth in a written agreement between the Company and Participant.


3.2    Duration of Exercisability. The portion of the Option that becomes vested
and exercisable as set forth in the Grant Notice shall remain vested and
exercisable until it becomes unexercisable under Section 3.3.


3.3    Expiration of Option. The vested Option may not be exercised to any
extent by anyone after the first to occur of the following events:


(a)    The expiration of seven years from the Grant Date;


(b)    If this Option is designated as an Incentive Stock Option and Participant
owned (within the meaning of Section 424(d) of the Code), at the time the Option
was granted, more than 10% of the total combined voting power of all classes of
stock of the Company or any “subsidiary corporation” of the Company or “parent
corporation” of the Company (each within the meaning of Section 424 of the
Code), the expiration of five years from the Grant Date; or


(c)    Except as set forth in a written agreement with the Company, the
expiration of three months following the date of Participant’s Termination of
Employment or Termination of Directorship without Cause , unless such
termination occurs by reason of Participant’s retirement, death or Disability;
or


(d)    The expiration of one year following the date of Participant’s
Termination of Employment or Termination of Directorship by reason of
Participant’s retirement, death or Disability; or


(e)     On the date of Participant’s Termination of Employment or Termination of
Directorship if Participant’s termination is for Cause, at which time the vested
portion of the Option, if any, shall be forfeited.


Participant acknowledges that an Incentive Stock Option exercised more than
three months after Participant’s Termination of Employment, other than by reason
of death or Disability, will be taxed as a Non-Qualified Stock Option.


3.4    Special Tax Consequences. Participant acknowledges that, to the extent
that the aggregate Fair Market Value (determined as of the time the Option is
granted) of all shares of Stock with respect to which Incentive Stock Options,
including the Option, are exercisable for the first time by Participant in any
calendar year exceeds $100,000 (or such other limitation as imposed by Section
422(d) of the Code), the Option and such other options shall be treated as not
qualifying under Section 422 of the Code but rather shall be considered
Non-Qualified Stock Options. Participant further acknowledges that the rule set
forth in the preceding sentence shall be applied by taking Options and other
“incentive stock options” into account in the order in which they were granted,
as determined under Section 422(d) of the Code and the Treasury Regulations
thereunder.


3.5    Acceleration of Vesting


(a)    Acceleration of Vesting Upon Death or Disability. In the event of
Participant’s Termination of Employment or Termination of Directorship by reason
of Participant’s death or Disability, Participant or Participant’s estate will
have the right to exercise the Option during the applicable time period set
forth in Section 3.3 with respect to the then vested shares plus a pro rata
portion of the unvested shares as of the date of such termination determined as
follows:


(Actual No. of Days Elapsed from Beginning of Performance Period to Date of
Death/Disability)
X
No. of Unvested Shares
= (Accelerated Shares)
(Total No. of Days in the Performance Period)




A-2





--------------------------------------------------------------------------------



(b)     Other Events. The Administrator retains the discretion to determine
whether an acceleration of vesting will occur upon the occurrence of certain
other events, including Termination of Employment or Termination of Directorship
other than by reason of death or Disability, and an impending Change in Control.




ARTICLE IV
EXERCISE OF OPTION


4.1    Person Eligible to Exercise. Except as provided in Sections 5.2(b) and
5.2(c), during the lifetime of Participant, only Participant may exercise the
Option or any portion thereof. After the death of Participant, any exercisable
portion of the Option may, prior to the time when the Option becomes
unexercisable under Section 3.3, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.


4.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.3.


4.3    Manner of Exercise. The Option, or any exercisable portion thereof, may
be exercised solely by delivery to the Secretary of the Company or the
Secretary’s office of all of the following prior to the time when the Option or
such portion thereof becomes unexercisable under Section 3.3:


(a)    An Exercise Notice in writing signed by Participant or any other person
then entitled to exercise the Option or portion thereof, stating that the Option
or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator. Such notice shall be
substantially in the form attached as Exhibit B to the Grant Notice (or such
other form as is prescribed by the Administrator); and


(b)    Subject to Section 5.1(c) of the Plan, full payment for the shares of
Stock with respect to the Option is being exercised, pursuant to one or more of
the following methods:


(i)    In cash or by check; or


(ii)    Through the delivery of previously-acquired shares of Stock duly
endorsed for transfer to the Company with a Fair Market Value on the date of
delivery equal to the aggregate exercise price of the Option or exercised
portion thereof; or


(iii)    Through the delivery of a notice that Participant has placed a market
sell order with a broker with respect to shares of Stock then issuable upon
exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price; provided, that payment of such
proceeds is made to the Company upon settlement of such sale; or


(iv)    By directing the Company to withhold such number of shares of Stock
otherwise issuable in connection with the exercise of the Option having an
aggregate Fair Market Value equal to the exercise price of the Option or
exercised portion thereof; or


(v)    Subject to any applicable laws, any combination of the consideration
provided in the foregoing paragraphs (i), (ii), (iii) and (iv); and


(c)    The Administrator may, in its absolute discretion, take whatever actions
it deems appropriate to ensure compliance with the Securities Act and any other
federal or state securities laws or regulations and any other applicable law;
and



A-3





--------------------------------------------------------------------------------



(d)    The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which may be in the form of
consideration used by Participant to pay for such shares under Section 4.3(b),
subject to Section 14.3 of the Plan; and


(e)    In the event the Option or portion thereof shall be exercised pursuant to
Section 4.1 by any person or persons other than Participant, appropriate proof
of the right of such person or persons to exercise the Option.


4.4    Conditions to Issuance of Stock Certificates. The shares of Stock
deliverable upon the exercise of the Option, or any portion thereof, may be
either previously authorized but unissued shares or issued shares which have
then been reacquired by the Company or shares purchased on the open market. Such
shares shall be fully paid and nonassessable. The Company shall not be required
to issue or deliver any shares of Stock purchased upon the exercise of the
Option or portion thereof prior to fulfillment of all of the following
conditions:


(a)    The admission of such shares to listing on all stock exchanges on which
such Stock is then listed; and


(b)    The completion of any registration or other qualification of such shares
under any state or federal law or under rulings or regulations of the Securities
and Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its absolute discretion, deem necessary or advisable;
and


(c)    The obtaining of any approval or other clearance from any state or
federal governmental agency which the Administrator shall, in its absolute
discretion, determine to be necessary or advisable; and


(d)    The receipt by the Company of full payment for such shares, including
payment of any applicable withholding tax, which may be in the form of
consideration used by Participant to pay for such shares under Section 4.3(b);
and


(e)    The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.


4.5    Rights as Stockholder. The holder of the Option shall not be, nor have
any of the rights or privileges of, a stockholder of the Company in respect of
any shares purchasable upon the exercise of any part of the Option unless and
until such shares shall have been issued by the Company to such holder (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No adjustment will be made for a
dividend or other right for which the record date is prior to the date the
shares are issued, except as provided in Article 10 of the Plan.


ARTICLE V
OTHER PROVISIONS


5.1    Administration. The Administrator shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret, amend or revoke any such rules. All actions taken and all
interpretations and determinations made by the Administrator in good faith shall
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator shall be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan, this Agreement or the Option. In its absolute discretion, the Board may at
any time and from time to time exercise any and all rights and duties of the
Administrator under the Plan and this Agreement.


5.2    Option Not Transferable.


(a)    Subject to Section 5.2(b), the Option may not be sold, pledged, assigned
or transferred in any manner other than by will or the laws of descent and
distribution, unless and until the shares underlying the Option have been
issued, and all restrictions applicable to such shares have lapsed. Neither the
Option nor any interest or right therein shall be liable for the debts,
contracts or engagements of Participant or his or her successors in interest or
shall

A-4





--------------------------------------------------------------------------------



be subject to disposition by transfer, alienation, anticipation, pledge,
encumbrance, assignment or any other means whether such disposition be voluntary
or involuntary or by operation of law by judgment, levy, attachment, garnishment
or any other legal or equitable proceedings (including bankruptcy), and any
attempted disposition thereof shall be null and void and of no effect, except to
the extent that such disposition is permitted by the preceding sentence.


(b)    Notwithstanding any other provision in this Agreement, with the consent
of the Administrator and to the extent the Option is not intended to qualify as
an Incentive Stock Option, the Option may be transferred to one or more
Permitted Transferees, subject to the terms and conditions set forth in Section
9.3(b) of the Plan.
(c)    Unless transferred to a Permitted Transferee in accordance with Section
5.2(b), during the lifetime of Participant, only Participant may exercise the
Option or any portion thereof. Subject to such conditions and procedures as the
Administrator may require, a Permitted Transferee may exercise the Option or any
portion thereof during Participant’s lifetime. After the death of Participant,
any exercisable portion of the Option may, prior to the time when the Option
becomes unexercisable under Section 3.3, be exercised by Participant’s personal
representative or by any person empowered to do so under the deceased
Participant’s will or under the then applicable laws of descent and
distribution.


5.3    Restrictive Legends and Stop-Transfer Orders.


(a)    The share certificate or certificates evidencing the shares of Stock
purchased hereunder shall be endorsed with any legends that may be required by
state or federal securities laws.


(b)    Participant agrees that, in order to ensure compliance with the
restrictions referred to herein, the Company may issue appropriate “stop
transfer” instructions to its transfer agent, if any, and that, if the Company
transfers its own securities, it may make appropriate notations to the same
effect in its own records.


(c)    The Company shall not be required: (i) to transfer on its books any
shares of Stock that have been sold or otherwise transferred in violation of any
of the provisions of this Agreement, or (ii) to treat as owner of such shares of
Stock or to accord the right to vote or pay dividends to any purchaser or other
transferee to whom such shares shall have been so transferred.


5.4    Shares to Be Reserved. The Company shall at all times during the term of
the Option reserve and keep available such number of shares of Stock as will be
sufficient to satisfy the requirements of this Agreement.


5.5    Notices. Any notice to be given under the terms of this Agreement to the
Company shall be addressed to the Company in care of the Secretary of the
Company at the address given beneath the signature of the Company’s authorized
officer on the Grant Notice, and any notice to be given to Participant shall be
addressed to Participant at the address given beneath Participant’s signature on
the Grant Notice. By a notice given pursuant to this Section 5.5, either party
may hereafter designate a different address for notices to be given to that
party. Any notice which is required to be given to Participant shall, if
Participant is then deceased, be given to the person entitled to exercise his or
her Option pursuant to Section 4.1 by written notice under this Section 5.5. Any
notice shall be deemed duly given when sent via email or when sent by certified
mail (return receipt requested) and deposited (with postage prepaid) in a post
office or branch post office regularly maintained by the United States Postal
Service.


5.6    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.


5.7    Governing Law; Severability. This Agreement shall be administered,
interpreted and enforced under the laws of the State of Delaware, without regard
to the conflicts of law principles thereof. Should any provision of this
Agreement be determined by a court of law to be illegal or unenforceable, the
other provisions shall nevertheless remain effective and shall remain
enforceable.


5.8    Conformity to Securities Laws. Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act and the Exchange Act, and any

A-5





--------------------------------------------------------------------------------



and all regulations and rules promulgated thereunder by the Securities and
Exchange Commission, and state securities laws and regulations. Notwithstanding
anything herein to the contrary, the Plan shall be administered, and the Option
is granted and may be exercised, only in such a manner as to conform to such
laws, rules and regulations. To the extent permitted by applicable law, the Plan
and this Agreement shall be deemed amended to the extent necessary to conform to
such laws, rules and regulations.


5.9    Amendment, Suspension and Termination. To the extent permitted by the
Plan, this Agreement may be wholly or partially amended or otherwise modified,
suspended or terminated at any time or from time to time by the Administrator,
provided, that, except as may otherwise be provided by the Plan, no amendment,
modification, suspension or termination of this Agreement shall adversely effect
the Award in any material way without the prior written consent of Participant.


5.10    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.


5.11    Notification of Disposition. If this Option is designated as an
Incentive Stock Option, Participant shall give prompt notice to the Company of
any disposition or other transfer of any shares of Stock acquired under this
Agreement if such disposition or transfer is made (a) within two years from the
Grant Date with respect to such shares or (b) within one year after the transfer
of such shares to Participant. Such notice shall specify the date of such
disposition or other transfer and the amount realized, in cash, other property,
assumption of indebtedness or other consideration, by Participant in such
disposition or other transfer.


5.12    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.


5.13    Entire Agreement. The Plan and this Agreement (including all Exhibits
hereto) constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and Participant
with respect to the subject matter hereof.





A-6





--------------------------------------------------------------------------------




EXHIBIT B
TO STOCK OPTION GRANT NOTICE


FORM OF EXERCISE NOTICE


Effective as of today, _______________, ____________the undersigned
(“Participant”) hereby elects to exercise Participant’s option to purchase
_______________shares of the Stock (the “Shares”) of Farmer Bros. Co., a
Delaware corporation (the “Company”), under and pursuant to the Farmer Bros. Co.
Amended and Restated 2007 Long-Term Incentive Plan (the “Plan”) and the Stock
Option Grant Notice and Stock Option Agreement dated _______________(the “Option
Agreement”). Capitalized terms used herein without definition shall have the
meanings given in the Option Agreement.
 
 
 
Grant Date: 
 
__________________
Number of Shares as to which Option is Exercised: 
 
__________________
Exercise Price per Share: 
 
$_________________
Total Exercise Price: 
 
$_________________
Certificate to be issued in name of: 
 
__________________
Payment delivered herewith: 
 
$_________________
(Representing the full Exercise Price for the Shares, as well as any applicable
withholding tax)
 
 


Form of Payment: _______________
 
 
(Please specify)



Participant acknowledges that Participant has received, read and understood the
Plan and the Option Agreement. Participant agrees to abide by and be bound by
their terms and conditions. Participant understands that Participant may suffer
adverse tax consequences as a result of Participant’s purchase or disposition of
the Shares. Participant represents that Participant has consulted with any tax
consultants Participant deems advisable in connection with the purchase or
disposition of the Shares and that Participant is not relying on the Company for
any tax advice. The Plan and Option Agreement are incorporated herein by
reference. This Agreement, the Plan and the Option Agreement constitute the
entire agreement of the parties and supersede in their entirety all prior
undertakings and agreements of the Company and Participant with respect to the
subject matter hereof.
ACCEPTED BY:
 
 
 
 
 
FARMER BROS. CO.
 
SUBMITTED BY:
 
By:
 
 
 
By:
 
 
 
 
 
 
 
 
 
 
 
Print Name:
 
 
 
Print Name:
 
 
 
Title:
 
 
 
Address:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


B-1











